Motion for permission to appeal to the Court of Appeals granted, without costs. No issue of fact was considered by this court. Pursuant to CPLR 5713, this court certifies that a question of law, decisive of the correctness of its determination, has arisen, which in its opinion, ought to be reviewed by the Court of Appeals: “Did this court err as a matter of law in granting respondent’s cross petition to purchase petitioner’s stock pursuant to section 1118 of the Business Corporation Law?” Mahoney, P. J., Main, Casey, Weiss and Yesawich, Jr., JJ., concur.